Order entered February 19, 2020




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01205-CV

                         IN THE INTEREST OF E. H., A MINOR CHILD

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-18-18908

                                               ORDER
           The reporter’s record in this appeal has not been filed. By postcard dated December 30,

2019, we directed Janet Saavedra, Official Court Reporter for the 254th Judicial District Court, to

file, within thirty days, the reporter’s record or written verification no hearings were recorded or

appellant had not requested the reporter’s record. To date, Ms. Saavedra has not complied.

Accordingly, we ORDER Ms. Saavedra to file, no later than March 10, 2020, either the

reporter’s record or requested verification.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Saavedra and the

parties.

                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE